DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Status of Claims
	The amendment filed on 01/18/2022 has been entered. Claims 13-14 have been withdrawn from consideration. Claim(s) 1-12 remain pending and have been examined below.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pumping means in claim 1. Where in the instant case the pumping means is interpreted per the Applicant’s disclosure in paragraph [00124] to be a water pump (2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  the term in the preamble of claims 2-12 “A cutting machine according to claim …” should be “[[A]]The cutting machine according to claim …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (original), the following limitations are indefinite:
The limitation “… where the pressure energy of the pressurized water flow is converted into kinetic energy so as to form a water jet” is indefinite because the term a pressure energy of the pressurized water flow is converted into kinetic energy so as to form a water jet”.
The limitation “a tank containing powered abrasive material” is indefinite because the term “powered abrasive” has previously been recited. Is this new powered abrasive or this the same powered abrasive recited earlier in the limitation “a dispensing system of powered abrasive material”? For purposes of examination the Office will interpret the limitation to read as “a tank containing the powered abrasive material”.
	Claims 2-12 are rejected as being dependent on claim 1.
	Regarding claim 4 (original), the limitation “comprising an electronic controller configured to adjust the amount of abrasive mixture delivered by the dispensing system” is indefinite because the term “the amount of abrasive mixture” lacks proper antecedent basis. For purposes of examination of the Office will interpret the limitation to read as “comprising an electronic controller configured to adjust [[the]]an amount of abrasive mixture of the water-abrasive material mixture jet delivered by the dispensing system”.
	Regarding claim 7 (original), the following limitations are indefinite:
The limitation “and at least a second tank containing powered abrasive material” is indefinite because the term “powered abrasive material” was previously recited in claim 1. Is this a new powered abrasive material or the same, previously recited, abrasive material? For purposes of examination the Office will interpret the limitation to read as “and at least a second tank containing the 
The limitation “… configured to mix the water-based gelatinous fluid contained in the at least a first tank…” is indefinite because the term “a first tank” was previously recited above. For purposes of examination the Office will interpret the limitation as “… configured to mix the water-based gelatinous fluid contained in the at least [[a]] first tank…”.
The limitation “…the powered abrasive material contained in the at least a second tank” is indefinite because “a second tank” was previously recited above. For purposes of examination the Office will interpret the limitation as “…the powered abrasive material contained in the at least [[a]] second tank”.
	Regarding claim 9 (original), the limitation “the actuation of the pulsation damper” is indefinite because the term “the pulsation damper” lacks proper antecedent basis.  For purposes of examination the Office will interpret the limitation to read as “the actuation of [[the]]a pulsation damper”.
	Regarding claim 11 (original), the limitation “in the abrasive mixture the mass ratio of the powered abrasive material …” is indefinite because the term “the mass ratio” lacks proper antecedent basis.  For purposes of examination the Office will interpret the limitation to read as “in the abrasive mixture [[the]]a mass ratio of the powered abrasive material …”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), hereinafter referred to as Pastori and Janitschek, respectively.
	Regarding claim 1 (original), Pastori discloses in figure 1, an abrasive water-jet cutting machine, comprising: 
	- pumping means, fluidly connectable to a water source, for the generation of a pressurized water flow (4, where 4 is recognized to have insubstantial differences between the prior art element, 4, and the corresponding element disclosed in the specification); 
	- a cutting head (10), comprising a primary nozzle (11), a mixing chamber (12) and a focusing nozzle (14), wherein the pressurized water flow from the pumping means is conveyed into the primary nozzle of the cutting head where the pressure energy of the pressurized water flow is converted into kinetic energy so as to form a water jet, and wherein said water jet is then conveyed into the mixing chamber (page 3, paragraph [0075]); 
	- a dispensing system of powdered abrasive material, comprising: 
		- a tank containing powdered abrasive material (22), 
		- a supply tube, which fluidly connects the tank to the mixing chamber of the cutting head (23), 
		- an actuator interposed between the tank and the supply tube, which delivers the powdered abrasive material contained in the tank into the mixing chamber, through the supply tube (page 4, paragraphs [0090-0092], 27); 
	wherein the cutting head mixes, in the mixing chamber, the abrasive material with the water jet, thus forming a water-abrasive material mixture jet, and said cutting head delivers the (page 1, paragraph [0025]); and 
	wherein the powdered abrasive material delivered in the mixing chamber is homogeneously dispersed in suspension in a water-based gelatinous fluid (page 3, paragraphs [0078-0081]).
	Pastori does not explicitly disclose that wherein the actuator is a peristaltic pump.
	Janitschek teaches an abrasive water-jet cutting machine comprising: pumping means (col 3, lines 34-38), a cutting head (col 3, lines 34-35, 50) comprising: a primary nozzle (col 3, lines 34-38, 60), a mixing chamber (col 3, line 54, 92) and a focusing nozzle (col 3, line 56, 80); a supply tube which fluidly connects to the mixing chamber of the cutting head (col 6, line 50, 74), and a peristaltic pump (col 5, lines 21-24) interposed before the supply tube to supply the fluid to the nozzle (col 5, lines 21-24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pastori with the teachings of Janitschek to incorporate the peristaltic pump as the actuator before the supply tube and after the tank because supplying the fluid with the peristaltic pump prevents clogging and excess impingement and promotes particle entrainment in an orderly manner (col 5, lines 65-67, summarized).
	Regarding claim 3 (original), Pastori as modified further discloses the cutting machine according to claim 1, comprising an air duct which converges into the mixing chamber (13).
	Regarding claim 4 (original), Pastori as modified further discloses the cutting machine according to claim 1, comprising an electronic controller configured to adjust the amount of abrasive mixture delivered by the dispensing system (claim 10).
Regarding claim 5 (original), Pastori as modified further discloses the cutting machine according to claim 1, wherein the tank contains an abrasive mixture (page 4, paragraph [0093], 21 is in within 22).
	Regarding claim 6 (original), Pastori as modified further discloses the cutting machine according to claim 4, wherein the electronic controller is configured to adjust the amount of abrasive mixture delivered by the actuator, through an open-loop control (claim 10, where the controller is capable of adjusting the abrasive mixture through an open-loop control).
	Regarding claim 7 (original), Pastori as modified further discloses the cutting machine according to claim 1, wherein the tank comprises at least a first tank containing water-based gelatinous fluid (fig 1, 24), and at least a second tank containing powdered abrasive material (fig 1, 26), and wherein the dispensing system comprises a mixer interposed between the tank and the actuator (page 4, paragraph [0093], 24 has an aggitator), and configured to mix the water-based gelatinous fluid contained in the at least a first tank with the powdered abrasive material contained in the at least a second tank, so as to form an abrasive mixture, and convey the abrasive mixture into the actuator (page 4, paragraph [0093]).
	Regarding claim 9 (original), Pastori as modified further discloses the cutting machine according to claim 3, wherein the electronic controller is configured to adjust: - the amount of the abrasive mixture delivered by the mixer and/or - the amount of the abrasive mixture delivered by the actuator and/or - the air amount introduced from the air duct into the mixing chamber and/or - the actuation of the pulsation damper (claim 10, the controller is capable of the amount of the abrasive mixture delivered by the actuator).
	Regarding claim 10 (original), Pastori as modified further discloses the cutting machine according to claim 9, wherein the electronic controller is configured to carry out the adjustment (claim 10, the controller is capable of adjusting by a closed-loop control, having the same structure is also capable of closed-loop control).
	Regarding claim 11 (original), Pastori as modified further discloses the cutting machine according to claim 1, wherein, in the abrasive mixture, the mass ratio of the powdered abrasive material to the water-based gelatinous fluid is between 1.0 and 3.5 (claim 5).
	Regarding claim 12 (original), Pastori as modified further discloses the cutting machine according to claim 1, wherein the supply tube is connected to the cutting head by means of an injector nozzle, and wherein the injector nozzle protrudes into the mixing chamber (fig 1, 23 is into 12).
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), as applied to claim 1 above, and in further view of Schubert et al (US Patent No. 9,283,656), hereinafter referred to as Pastori, Janitschek, and Schubert, respectively.
	Regarding claim 2 (original), Pastori as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the supply tube is made of polymer material.
	Schubert teaches an abrasive jet system comprising supply tubes that carry abrasive made from plastic (col 5, lines 22-27, 414).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pastori with the teachings of Schubert to incorporate plastic tubing because plastic is a more economical material and is abrasion resistant.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pastori (US PGPUB No. 2019/0210188) in view of Janitschek (US Patent No. 10,513,009), as applied to claim 1 above, and in further view of Bilke et al (US Patent No. 10,391,611), hereinafter referred to as Pastori, Janitschek, and Bilke, respectively.
	Regarding claim 8 (original), Pastori as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose a pulsation damper fluidly connected to the supply tube.
	Bilke teaches a fluid cutting system comprising a fluid supply line and a pulsation damper connected to supply line (col 2, lines 36-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pastori with the teachings of Bilke to incorporate a pulsation damper connected to the supply line because the pulsation damper is for damping pressure fluctuations in the supply line which ensures consistent pressure to the cutting head (col 2, lines 36-51, summarized).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashish et al (US Patent No. 9,370,871) teaches an abrasive fluid cutting jet on a robotic arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723